PELHAM, J.
The only ground of reversal urged is that the judgment of the lower court, for $500, is excessive as referred to the evidence. The appellee (a passenger) brought suit against the appellant street railway company for failing to discharge her at the place of her destination in the city of Birmingham, which she finally reached after the expenditure of an additional 5 cents car fare and a circuitous route on different car lines of the defendant, occasioning a delay of about one hour. The court eliminated the wanton counts on charges requested by appellant, and the case was submitted to the jury on the simple negligence counts only.
The entire court has carefully considered the evidence set out in the bill of exceptions, and is impressed with the idea that a verdict in any greater amount than $200 would be so excessive as to be indicative of prejudice, passion, or partiality on the part of the jury. Consequently, under the well-known rules of law pertaining to the reversal of judgments deemed to be excessive, and the requirements of the act approved April 21,1911, to regulate proceedings, etc., of that nature in this court (Acts 1911, p. 587), it becomes our duty to order a reversal of the judgment of the trial court unless the appellee remit the amount of the judgment recovered there in excess of $200 (i. e., $300) within 30 days from the date of the rendition of this opinion. It is so ordered, and the clerk will give the notice required by statute.
Remittitur of part of damages recovered ordered